                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO

JANETTE SANCHEZ,

                     Plaintiff,

v.                                                               CV No. 15-765 MV/CG

ANDREW SAUL, Commissioner of the
Social Security Administration,

                     Defendant.

              ORDER GRANTING APPLICATION FOR ATTORNEY FEES

       THIS MATTER is before the Court on Plaintiff’s Motion for Order Authorizing

Attorney Fees Pursuant to 42 U.S.C. § 406(B) and Supporting Memorandum (the

“Motion”), (Doc. 36), filed July 22, 2019, and Defendant’s Response to Motion for

Attorney Fees Under 42 U.S.C. § 406(B) (the “Response”), (Doc. 37), filed July 24,

2019. Plaintiff’s attorney, Michael D. Armstrong (“Plaintiff’s Counsel”), moves the Court

for an order authorizing attorney fees in the amount of $5,882.50 for legal services

rendered before this Court. (Doc. 36 at 1). Defendant states he has no objection to

Plaintiff’s Motion. (Doc. 37 at 2). Having reviewed the parties’ filings, the relevant law,

and otherwise being fully advised in the premises, the Court finds that Plaintiff’s Motion

is well-taken and that it shall be GRANTED.

I.     Procedural Background

       Plaintiff instituted an action in this Court on August 28, 2015, seeking judicial

review of Defendant’s denial of her applications for disability insurance benefits and

supplemental security income. (Doc. 1). On November 14, 2016, this Court granted

Plaintiff’s request for relief, and remanded the case to the Commissioner for further
proceedings. (Docs. 32, 33). Plaintiff subsequently was awarded attorney fees in the

amount of $4,080.80 pursuant to the Equal Access to Justice Act (“EAJA”). (Doc. 35).

       Upon remand, Defendant determined Plaintiff to be disabled, entered a fully

favorable decision, and awarded Plaintiff past-due benefits in the amount of $63,530.00.

(Doc. 36-1, Exhibit B). Defendant advised Plaintiff on July 14, 2019, that $15,822.50

was being withheld from Plaintiff’s total benefit amount pending an award of attorney

fees pursuant to 42 U.S.C. § 406(B). Id. at 17. Defendant stated that it withholds 25

percent of past due benefits for a potential award of attorney fees pursuant to 42 U.S.C.

§ 406(b), which in this case totals $15,822.50. Id. Plaintiff’s Counsel states he has

already been awarded a fee of $10,000 for work performed before the Social Security

Administration, and he asks the Court to authorize payment of $5,882.50 as attorney

fees for legal services provided in this Court. (Doc. 36 at 5).1 Plaintiff’s Counsel also

asserts that contemporaneously with the release of those funds, Plaintiff will be

refunded the EAJA fees previously awarded by this Court in the amount of $4,080.80,

or, if applicable, such portion of the EAJA fee not subject to offset under the Treasury

Offset Program, 31 U.S.C. § 3716(c)(3)(B). Id. at 2.

II.    Analysis

       When a court renders a judgment favorable to a Social Security claimant who

was represented before the court by an attorney, the court may allow “a reasonable fee

for such representation, not in excess of 25 percent of the total of the past-due benefits

to which the claimant is entitled.” 42 U.S.C. § 406(b)(1)(A). Unlike EAJA fees, which are



1
 Plaintiff entered into a contingency fee arrangement with Mr. Armstrong wherein she agreed that Mr.
Armstrong would receive a fee not to exceed 25 percent of any past due benefits received from the
agency in the event of a favorable agency decision. (Doc. 36-1, Ex. D).

                                                  2
paid in addition to past-due benefits, § 406(b) fees are paid out of the past-due benefits.

Wrenn ex rel. Wrenn v. Astrue, 525 F.3d 931, 933–34 (10th Cir. 2008). If fees are

awarded under both the EAJA and § 406(b), the attorney must refund the lesser award

to the claimant. Id. at 934. The court may award fees under § 406(b) when “the court

remands a . . . case for further proceedings and the Commissioner ultimately

determines that the claimant is entitled to an award of past-due benefits.” McGraw v.

Barnhart, 450 F.3d 493, 495–96 (10th Cir. 2006).

       Although § 406(b) does not prohibit contingency fee agreements, it renders them

unenforceable to the extent that they provide for fees exceeding 25 percent of the past-

due benefits. Gisbrecht, 535 U.S. at 807. Section 406(b) also requires the court to act

as “an independent check” to ensure that fees are reasonable even if they are less than

25 percent of past-due benefits, because there is no presumption that 25 percent is

reasonable. Id. at 807, n.17. Counsel has the burden of demonstrating the

reasonableness of the fees. Id. at 807.

       The reasonableness determination is “based on the character of the

representation and the results the representative achieved.” Id. at 808. Factors relevant

to the reasonableness of the fee request include: (i) whether the attorney’s

representation was substandard; (ii) whether the attorney was responsible for any delay

in the resolution of the case; and (iii) whether the contingency fee is disproportionately

large in comparison to the amount of time spent on the case. Id. A court may require the

claimant’s attorney to submit a record of the hours spent representing the claimant and

a statement of the lawyer’s normal hourly billing rate for non-contingency fees cases. Id.

The statute does not specify a deadline for requesting fees. See 42 U.S.C. § 406(b).



                                             3
The Tenth Circuit, however, has held that a request “should be filed within a reasonable

time of the Commissioner’s decision awarding benefits.” McGraw, 450 F.3d at 505.

       In this case, the Court finds that Plaintiff’s Counsel’s representation of Plaintiff

was more than adequate. Counsel obtained a fully favorable decision for Plaintiff, and

did not delay the proceedings before this Court in any way. The instant motion was filed

within one month of Plaintiff receiving notice that she was entitled to past-due benefits,

which the Court finds to be reasonable. (Doc. 36-1, Ex. B). In addition, the requested

fee for services performed in connection with this case is within the 25-percent cap

imposed by § 406(b).

       Moreover, the requested fee is not disproportionately large in comparison to the

amount of time spent on the case, given Plaintiff’s Counsel’s experience working on

Social Security cases. (Doc. 36-1, Ex. E). Plaintiff’s Counsel documented 27.2 total

attorney hours in representing Plaintiff before this Court. Id. Awarding counsel the

requested $5,882.50 would result in an hourly fee of $216.00 for attorney work

performed before this Court. Considering Plaintiff’s Counsel’s experience and reputation

in Social Security representation, and the fact that this fee award is within the range of

other fee awards authorized in this District under § 406(b), the Court finds that the fee

requested is reasonable. See, e.g., Salazar v. Berryhill, Civ. 14-283 KRS (Doc. 30)

(awarding $19,442.25 for 27.42 hours, or $709.05 per hour); Bigsby v. Colvin, Civ. 12-

1207 CG (Doc. 31) (awarding $21,839.00 for 37.33 hours, or $585.03 per hour);

Gallegos v. Colvin, Civ. 12-321 SMV (Doc. 32) (awarding $10,000.00 for 16.2 hours, or

$617.28 per hour); Montes v. Barnhart, Civ. 01-578 BB/KBM (Docs. 19, 22) (awarding

$10,000 for 14.25 hours, or $701.75 per hour). In addition, the Court notes that



                                              4
Defendant does not oppose this Motion, and it is the duty of the Court to determine

whether the fees are reasonable.

III.   Conclusion

       IT IS THEREFORE ORDERED that Plaintiff’s Motion for Order Authorizing

Attorney Fees Pursuant to 42 U.S.C. § 406(B) and Supporting Memorandum, (Doc. 36),

be GRANTED. Plaintiff’s Counsel is awarded $5,882.50 for legal services rendered

before this Court.

       IT IS FURTHER ORDERED that Plaintiff’s Counsel shall refund to Plaintiff

$4,080.80, which is the amount awarded under EAJA.



                                   ________________________________
                                   THE HONORABLE CARMEN E. GARZA
                                   CHIEF UNITED STATES MAGISTRATE JUDGE




                                           5
